Exhibit 10.1

 

LOGO [g66820img001.jpg]

 

 

Jack Dunn

President and Chief Executive Officer

  

FTI Consulting

500 East Pratt Street

Suite 1400

Baltimore, MD 21202

410.951.4800 main

410.224.1483 direct

410.224.3552 fax

jack.dunn@fticonsulting.com

www.fticonsulting.com

January, 9 2006

     

Mr. John A. MacColl

1727 Western Run Road

Cockeysville, MD 21230

Dear John:

I am delighted to extend to you the following offer for employment at FTI
Consulting, Inc. The terms of your employment will be as follows:

Position – Executive Vice President, Chief Risk Officer.

Effective Date – Your employment will commence on or before January 10, 2006.

Base Salary – $400,000 per year.

Bonus Opportunity – Participation in the bonus program for senior executive
officers with a bonus opportunity of 1.5 times your Base Salary upon achievement
of corporate goals.

Signing Bonus – $300,000. If you voluntarily resign other than for Good Reason
(as defined in the company’s employment agreements with its senior executive
officers) before the first anniversary of the Effective Date, you will repay to
the company a pro rata portion of the signing bonus.

Stock Options – Initial grant of stock options on 50,000 shares of common stock
at market price on date of grant, half (25,000) vesting immediately with the
remainder vesting pro rata over three years. In addition, a grant of stock
options on 25,000 shares of common stock during 2006 after approval of the
amended stock option plan at the then market price vesting over three years from
that date. You will be eligible for regular annual stock option grants beginning
in 2007, consistent with grants to other senior executive officers. Other terms
and conditions of the stock options will be similar to those granted to the
company’s senior executive officers.

Restricted Stock – Initial grant of 10,000 shares vesting pro rata over three
years. Other terms and conditions of the restricted stock awards will be similar
to those granted to the company’s senior executive officers.

Benefits – Full company benefits, including company car.



--------------------------------------------------------------------------------

Mr. John A. MacColl

January 9, 2006

Page 2

 

Location – Baltimore or other mutually agreed upon location where the company
has a significant number of employees.

Employment at Will – You will be an employee-at-will. However, if your
employment is terminated within three years of the Effective Date either
(1) without Cause or for Good Reason, in either case on or within two years
after a Change in Control, or (2) in anticipation of a Change in Control, you
will receive an immediate, lump sum cash payment of all amounts that would have
been paid to you by the company had you been employed through the third
anniversary of the Effective Date, including bonuses at the greater of target (1
times your Base Salary at the time of termination) or the highest actual bonus
you earned before termination, and vesting of all stock options and restricted
stock (to the extent that they do not otherwise vest on a Change In Control).
For this purpose, Cause, Good Reason and Change in Control are defined as
provided in the company’s employment agreements with its senior executive
officers. After three years of employment, you will be entitled to the Change in
Control benefits applicable to our senior executive officers.

We are very enthusiastic about the potential of you joining FTI in a role which
we feel will be extremely important to our long term growth. In the position of
Executive Vice President, Chief Risk Officer, you will report directly to me,
have a seat on the Executive Committee, and be the primary responsible executive
for oversight of our legal and risk management activities.

I look forward to discussing this opportunity in detail with you and hope that
we can develop a meeting of the minds so that you can quickly join the FTI team.

 

Yours truly,

/s/ Jack Dunn

Jack Dunn

 

Accepted and Agreed:       /s/ John A. MacColl     1/09/06 John A. MacColl    
Date

LOGO [g66820img002.jpg]